COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                         AMENDED ORDER

Appellate case name:      Ex parte Anthony Martin

Appellate case number:    01-17-00025-CR

Trial court case number: 389613A

Trial court:              174th District Court of Harris County

        On August 15, 2017, we issued an order abating this appeal and remanding to the trial court
for the former presiding judge of the 174th District Court of Harris County to file a written order
including findings of fact and conclusions of law. We ordered the trial court clerk to file a
supplemental clerk’s record containing the written order including findings of fact and conclusions
of law with this Court within 30 days of our order.

        The current presiding judge of the district court has requesting an extension until November
30, 2017 to contact the former judge and file the written order. We grant the request. Accordingly,
we amend our August 15, 2017 order to extend the deadline for filing a supplemental clerk’s record
containing the written order to November 30, 2017. If appellant wishes to amend his brief after the
filing of these findings and conclusions, the amended brief will be due 15 days after the
supplemental clerk’s record is filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: November 7, 2017